

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 91

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Smith (for himself,

			 Mr. Biden, Mr.

			 Brownback, Mr. Kyl,

			 Mr. Chambliss, Mr. Ensign, Mrs.

			 Dole, Mr. DeWine,

			 Mr. Lieberman, and

			 Mr. Allen) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Urging the European Union to maintain its

		  arms export embargo on the People's Republic of China.

	

	

		

			Whereas, on June 4, 1989, the

			 Communist Government of the People’s Republic of China ordered the People’s

			 Liberation Army to carry out an unprovoked, brutal assault on thousands of

			 peaceful and unarmed demonstrators in Tiananmen Square, resulting in hundreds

			 of deaths and thousands of injuries;

		

			Whereas, on June 5, 1989,

			 President George H. W. Bush condemned these actions of the Government of the

			 People’s Republic of China, and the United States took several concrete steps

			 to respond to the military assault, including suspending all exports of items

			 on the United States Munitions List to the People’s Republic of China;

		

			Whereas, on June 27, 1989,

			 the European Union (then called the European Community) imposed an arms embargo

			 on the People’s Republic of China in response to the Government of China's

			 brutal repression of protestors calling for democratic and political

			 reform;

		

			Whereas the European Council,

			 in adopting that embargo, strongly condemn[ed] the brutal repression

			 taking place in China and solemnly request[ed] the Chinese

			 authorities… to put an end to the repressive actions against those who

			 legitimately claim their democratic rights;

		

			Whereas the poor human rights

			 conditions that precipitated the decisions of the United States and the

			 European Union to impose and maintain their respective embargoes have not

			 improved;

		

			Whereas the Department of

			 State 2004 Country Reports on Human Rights Practices states that, during 2004,

			 [t]he [Chinese] Government's human rights record remained poor, and the

			 Government continued to commit numerous and serious abuses;

		

			Whereas, according to the

			 same Department of State report, credible sources estimated that hundreds of

			 persons remained in prison in the People’s Republic of China for their

			 activities during the June 1989 Tiananmen demonstrations;

		

			Whereas the Government of the

			 People’s Republic of China continues to maintain that its crackdown on

			 democracy activists in Tiananmen Square was warranted and remains unapologetic

			 for its brutal actions, as demonstrated by that Government’s handling of the

			 recent death of former Premier and Communist Party General Secretary, Zhao

			 Ziyang, who had been under house arrest for 15 years because of his objection

			 to the 1989 Tiananmen crackdown;

		

			Whereas, since December 2003,

			 the European Parliament, the legislative arm of the European Union, has

			 rejected in five separate resolutions the lifting of the European Union arms

			 embargo on the People’s Republic of China because of continuing human rights

			 concerns in China;

		

			Whereas the February 24,

			 2005, resolution passed by the European Parliament stated that the Parliament

			 believes that unless and until there is a significant improvement in the

			 human rights situation in China, it would be wrong for the EU to envisage any

			 lifting [of] its embargo on arms sales to China, imposed in 1989 and

			 that it requests that the Commission formally oppose such a move when it

			 is discussed in the [European] Council;

		

			Whereas the governments of a

			 number of European Union member states have individually expressed concern

			 about lifting the European Union arms embargo on the People’s Republic of

			 China, and several have passed resolutions of opposition in their national

			 parliaments;

		

			Whereas the European Union

			 Code of Conduct on Arms Exports, as a non-binding set of principles, is

			 insufficient to control European arms exports to the People's Republic of

			 China;

		

			Whereas public statements by

			 some major defense firms in Europe and other indicators suggest that such firms

			 intend to increase military sales to the People's Republic of China if the

			 European Union lifts its arms embargo on that country;

		

			Whereas the Department of

			 Defense fiscal year 2004 Annual Report on the Military Power of the People’s

			 Republic of China found that [e]fforts underway to lift the European

			 Union (EU) embargo on China will provide additional opportunities to acquire

			 specific technologies from Western suppliers;

		

			Whereas the same Department

			 of Defense report noted that the military modernization and build-up of the

			 People's Republic of China is aimed at increasing the options of the Government

			 of the People's Republic of China to intimidate or attack democratic Taiwan, as

			 well as preventing or disrupting third-party intervention, namely by the United

			 States, in a cross-strait military crisis;

		

			Whereas the June 2004, report

			 to Congress of the congressionally-mandated, bipartisan United States-China

			 Economic and Security Review Commission concluded that there has been a

			 dramatic change in the military balance between China and Taiwan, and

			 that [i]n the past few years, China has increasingly developed a

			 quantitative and qualitative advantage over Taiwan;

		

			Whereas the Taiwan Relations

			 Act (22 U.S.C. 3301 et seq.) codifies in United States law the basis for

			 continued relations between the United States and Taiwan, affirmed that the

			 decision of the United States to establish diplomatic relations with the

			 People's Republic of China was based on the expectation that the future of

			 Taiwan would be determined by peaceful means;

		

			Whereas the balance of power

			 in the Taiwan Straits and, specifically, the military capabilities of the

			 People’s Republic of China, directly affect peace and security in the East Asia

			 and Pacific region;

		

			Whereas the Foreign Minister

			 of Japan, Nobutaka Machimura, recently stated that Japan is opposed to the

			 European Union lifting its embargo against the People’s Republic of China and

			 that [i]t is extremely worrying as this issue concerns peace and

			 security environments not only in Japan but also in East Asia as a

			 whole;

		

			Whereas the United States has

			 numerous security interests in the East Asia and Pacific region, and the United

			 States Armed Forces, which are deployed throughout the region, would be

			 adversely affected by any Chinese military aggression;

		

			Whereas the lifting of the

			 European Union arms embargo on the People's Republic of China would increase

			 the risk that United States troops could face military equipment and technology

			 of Western or United States origin in a cross-strait military conflict;

		

			Whereas this risk would

			 necessitate a reevaluation by the United States Government of procedures for

			 licensing arms and dual-use exports to member states of the European Union in

			 order to attempt to prevent the reexport or retransfer of United States exports

			 from such countries to the People's Republic of China;

		

			Whereas the report of the

			 United States-China Economic and Security Review Commission on the Symposia on

			 Transatlantic Perspectives on Economic and Security Relations with China, held

			 in Brussels, Belgium and Prague, Czech Republic from November 29, 2004, through

			 December 3, 2004, recommended that the United States Government continue to

			 press the European Union to maintain the arms embargo on the People's Republic

			 of China and strengthen its arms export control system, as well as place

			 limitations on United States public and private sector defense cooperation with

			 foreign firms that sell sensitive military technology to China;

		

			Whereas the lax export

			 control practices of the People’s Republic of China and the continuing

			 proliferation of technology related to weapons of mass destruction and

			 ballistic missiles by state-sponsored entities in China remain a serious

			 concern of the Government of the United States;

		

			Whereas the People's Republic

			 of China remains a primary supplier of weapons to countries such as Burma and

			 Sudan where, according to the United States Commission on International

			 Religious Freedom, the military has played a key role in the oppression of

			 religious and ethnic minorities;

		

			Whereas the most recent

			 Central Intelligence Agency Unclassified Report to Congress on the Acquisition

			 of Technology Relating to Weapons of Mass Destruction and Advanced Conventional

			 Munitions, 1 July Through 31 December 2003, found that Chinese entities

			 continued to work with Pakistan and Iran on ballistic missile-related projects

			 during the second half of 2003, and that [d]uring 2003, China

			 remained a primary supplier of advanced conventional weapons to Pakistan,

			 Sudan, and Iran;

		

			Whereas, as recently as

			 December 27, 2004, the Government of the United States determined that seven

			 entities or persons in the People's Republic of China, including several

			 state-owned companies involved in China's military-industrial complex, are

			 subject to sanctions under the Iran Nonproliferation Act of 2000 (Public Law

			 106–178; 50 U.S.C. 1701 note) for sales to Iran of prohibited equipment or

			 technology;

		

			Whereas the authority under

			 the Iran Nonproliferation Act of 2000 to impose sanctions on Chinese persons or

			 entities was used 23 times in 2004; and

		

			Whereas the assistance

			 provided by these entities to Iran works directly counter to the efforts of the

			 United States Government and several European governments to curb illicit

			 weapons activities in Iran: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				strongly supports the United

			 States embargo on the People’s Republic of China;

			

				(2)

				strongly urges the European

			 Union to continue its ban on all arms exports to the People’s Republic of

			 China;

			

				(3)

				requests that the President

			 raise United States objections to the potential lifting of the European Union

			 arms embargo against the People’s Republic of China in any upcoming meetings

			 with European officials;

			

				(4)

				encourages the Government of

			 the United States to make clear in discussions with representatives of the

			 national governments of European Union member states that a lifting of the

			 European Union embargo on arms sales to the People’s Republic of China would

			 potentially adversely affect transatlantic defense cooperation, including

			 future transfers of United States military technology, services, and equipment

			 to European Union countries;

			

				(5)

				urges the European

			 Union—

				

					(A)

					to strengthen, enforce, and

			 maintain its arms embargo on the People's Republic of China and in its Code of

			 Conduct on Arms Exports;

				

					(B)

					to make its Code of Conduct

			 on Arms Exports legally binding and enforceable in all European Union member

			 states;

				

					(C)

					to more carefully regulate

			 and monitor the end-use of exports of sensitive military and dual-use

			 technology; and

				

					(D)

					to increase transparency in

			 its arms and dual-use export control regimes;

				

				(6)

				deplores the ongoing human

			 rights abuses in the People’s Republic of China; and

			

				(7)

				urges the United States

			 Government and the European Union to cooperatively develop a common strategy to

			 seek—

				

					(A)

					improvement in the human

			 rights conditions in the People’s Republic of China;

				

					(B)

					an end to the military

			 build-up of the People’s Republic of China aimed at Taiwan;

				

					(C)

					a permanent and verifiable

			 end to the ongoing proliferation by state and non-state owned entities and

			 individuals in the People's Republic of China of munitions, materials, and

			 military equipment and the trade in such items involving countries, such as

			 Burma and Sudan, whose armies have played a role in the perpetration of

			 violations of human rights and of humanitarian law against members of ethnic

			 and religious minorities;

				

					(D)

					improvement in the

			 administration and enforcement of export controls in the People’s Republic of

			 China; and

				

					(E)

					an end to the ongoing

			 proliferation by state and non-state owned entities and individuals in the

			 People’s Republic of China of technology related to conventional weapons,

			 weapons of mass destruction, and ballistic missiles.

				

